          Case 1:21-cr-00370-EGS Document 13 Filed 05/25/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Case No. 21-CR-370-EGS
                                              :
JENNIFER HEINL,                               :
                                              :
                       Defendant.             :

                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America hereby respectfully moves the Court for the entry of a

protective order governing the production of discovery by the parties in the above-captioned case.

The United States and counsel for Defendant have reached an agreement as to the proposed

protective order. Therefore, the United States is authorized to represent to the Court that Defendant

does not oppose this motion or the entry of the attached protective order.



                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793


                                      By:     /s/ Frances E. Blake
                                              FRANCES E. BLAKE
                                              Texas Bar No. 24089236
                                              Assistant United States Attorney
                                              District of Columbia
                                              Detailee
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Telephone No. (956) 250-9594
                                              Frances.Blake@usdoj.gov




                                                  1
        Case 1:21-cr-00370-EGS Document 13 Filed 05/25/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

       On May 25, 2021, a copy of the foregoing was served on counsel of record for

the Defendant via the Court’s Electronic Filing System.

                                          /s/ Frances E. Blake
                                          FRANCES E. BLAKE
                                          Assistant United States Attorney




                                             2
